 17-22218-rdd         Doc 138-1        Filed 08/20/19 Entered 08/20/19 13:02:56        Exhibit A
                                                 Pg 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                         Chapter 7

RS OLD MILL, LLC,                                              Case No.: 17-22218 (RDD)

                           Debtor.
-----------------------------------------------------------x

                                  STIPULATION OF SETTLEMENT

        Marianne T. O’Toole, solely in her capacity as Chapter 7 Trustee (“Trustee”) of the estate of

RS Old Mill, LLC (“Debtor”), and Suffern Partners LLC (“Suffern”), through their undersigned

counsel, hereby stipulate and agree as follows:

        WHEREAS, on February 13, 2017 (“Petition Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”);

        WHEREAS, by Order dated June 2, 2017 [Dkt. No. 38], the Bankruptcy Court, inter alia,

directed the Debtor to make a determination to either assume or reject a certain agreement of sale

(“Sale Agreement”) for the purchase of certain real properties located in Rockland County and

known as 25 Old Mill Road, Suffern, New York 11901 (Block 1, Lot 1), 19 Hemion Road,

Montebello, New York 10901 (Block 1, Lot 1), and Route 59, Suffern, New York 10901 (Block 1,

Lot 31) (collectively, “Properties”) from Novartis Corporation (“Novartis”) for $18,000,000 and, if

the Sale Agreement was assumed, to close on the purchase of the Properties within ten (10) business

days of Court approval of the assumption;

        WHEREAS, on June 26, 2017, a notice of the Debtor’s intent to assume the Sale Agreement

was filed with the Bankruptcy Court [Dkt. No. 41];




                                                         1
 17-22218-rdd      Doc 138-1     Filed 08/20/19 Entered 08/20/19 13:02:56           Exhibit A
                                           Pg 2 of 7


       WHEREAS, by Order dated July 13, 2017 [Dkt. No. 45], the Bankruptcy Court, inter alia,

authorized the Debtor’s assumption of the Sale Agreement and directed the Debtor to close on the

sale within ten (10) business days;

       WHEREAS, by Order dated August 14, 2017 [Dkt. No. 53], the July 13, 2017 Order was

amended to provide, inter alia, that the Debtor and Novartis would close on the Sale Agreement on

or before August 17, 2017;

       WHEREAS, by Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 1, 2017 and recorded on September 14, 2017, title to the Properties was transferred from

Novartis to the Debtor;

       WHEREAS, by Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 5, 2017 and recorded on September 14, 2017, title to the Properties was transferred from

the Debtor to an entity known as “RS Old Mills RD LLC”;

       WHEREAS, by Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 5, 2017 and recorded on September 14, 2017, title to the Properties was transferred from

RS Old Mills RD LLC to Suffern;

       WHEREAS, by Supplemental Notice of Presentment dated November 7, 2017 [Dkt. No. 71],

the Debtor noticed the presentment of a proposed consent Order dismissing its Chapter 11 case

(“Proposed Dismissal Order”), which Proposed Dismissal Order provides that, on September 6,

2017, a closing on the Sale Agreement was completed;

       WHEREAS, the Proposed Dismissal Order was never entered;

       WHEREAS, by complaint dated March 29, 2019, the Debtor (by unretained counsel)

commenced an adversary proceeding against, among others, Suffern seeking to, inter alia, avoid the

transfer of the Properties (“Adversary Proceeding”);




                                                2
 17-22218-rdd       Doc 138-1     Filed 08/20/19 Entered 08/20/19 13:02:56              Exhibit A
                                            Pg 3 of 7


        WHEREAS, in connection with the Adversary Proceeding, Notices of Pendency were

docketed against each of the Properties in the Rockland County Clerk’s Office (collectively,

“Notices of Pendency”);

        WHEREAS, by emergency motion dated April 19, 2019 (“Suffern Motion”) [Dkt. No. 86;

Adv. Pro. Dkt. No. 8], Suffern moved for the entry of an Order approving the sale of substantially all

of the Debtor’s assets to Suffern, nunc pro tunc to September 1, 2017, dismissing the Debtor’s

Chapter 11 case, and dismissing and/or abstaining as to all claims in the Adversary Proceeding

against Suffern;

        WHEREAS, at a hearing conducted on June 4, 2019, the Bankruptcy Court determined that

conversion of the Debtor’s case to one under Chapter 7 of the Bankruptcy Code was in the best

interests of creditors;

        WHEREAS, by Order dated June 5, 2019 [Dkt. No. 102], the Bankruptcy Court converted

the Debtor’s case to a case under Chapter 7 of the Bankruptcy Code on June 5, 2019;

        WHEREAS, Marianne T. O’Toole was appointed as the Chapter 7 Trustee of the Debtor’s

estate and, together with counsel, has been investigating this matter since the date of her

appointment;

        WHEREAS, by Order of the Court [Dkt. No. 126], August 30, 2019 was fixed as the

deadline to file proof of Chapter 11 administrative expense claims against the Debtor’s estate;

        WHEREAS, by Notice of Possible Payment of Dividends and of Last Date to File Claims

[Dkt. No. 133], October 24, 2019 was fixed as the deadline to file proof of pre-Petition Date claims

against the Debtor’s estate;

        WHEREAS, the nature and extent of unpaid claims against the Debtor’s estate (other than

disputes among competing equity claimants in Suffern), if any, remains unknown at this time;




                                                  3
 17-22218-rdd      Doc 138-1      Filed 08/20/19 Entered 08/20/19 13:02:56              Exhibit A
                                            Pg 4 of 7


       WHEREAS, the Trustee and Suffern engaged in settlement discussions;

       WHEREAS, in order to avoid the costs and risk of litigating, the Trustee and Suffern

(together, “Parties”) determined to resolve their disputes, without admitting to any wrongdoing or

conceding any of the allegations or claims asserted, on the terms and subject to the conditions set

forth in this Stipulation of Settlement; and

       WHEREAS, the Trustee’s investigation into the Debtor’s financial affairs is ongoing,

including into any other claims or causes of action belonging to the Debtor’s estate.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated, consented

and agreed to by and between the Parties as follows:

                                         SETTLEMENT

       1.      Upon execution of this Stipulation, Suffern shall simultaneously remit the sum of two

million five hundred thousand dollars ($2,500,000.00) (“Claim Fund”) to “Marianne T. O’Toole as

Trustee” and deliver the Claim Fund to Marianne T. O’Toole, as Trustee, 22 Valley Road, Katonah,

New York 10536. The Claim Fund will be deposited in a segregated estate account maintained by

the Trustee pending the entry of an Order approving this Stipulation.

       2.      Upon execution of this Stipulation and receipt of the Claim Fund, the Trustee shall

promptly seek Court approval of this Stipulation in accordance with Bankruptcy Rule 9019, and the

sale of the Properties to RS Old Mills RD LLC nunc pro tunc to September 5, 2017 in accordance

with sections 363(b)(1) and 363(m) of the Bankruptcy Code (“9019 and 363 Motion”). The Trustee

shall also request that the Court waive the 14-day stay under Bankruptcy Rule 6004(h).

        3.     The balance of the Claim Fund (if any) after payment of all administrative expenses

and/or allowed claims against the Debtor’s estate shall be returned to Suffern, care of its

undersigned counsel: (a)within fourteen (14) days of the entry of an Order approving the Trustee’s




                                                 4
 17-22218-rdd         Doc 138-1      Filed 08/20/19 Entered 08/20/19 13:02:56               Exhibit A
                                               Pg 5 of 7


 Final Report and Accounting; or (b) at such other time as the Trustee, in her sole discretion,

 determines is appropriate upon the filing of a notice of proposed distribution, which shall be settled

 on not less than seven (7) days’ notice to: (i) the United States Trustee; (ii) Suffern; (iii) the Debtor;

 and (iv) all parties who file a notice of appearance in this case. To the extent the Trustee recovers

 any other monies on behalf of the Debtor’s estate, such other monies shall be used first to pay

 administrative expenses and/or allowed claims against the Debtor’s estate, before application of the

 Claim Fund.

         4.       Upon the entry of an Order approving the Trustee’s 9019 and 363 Motion in its

 entirety: (a) the Suffern Motion shall be withdrawn with prejudice; (b) the Notices of Pendency

 against the Properties shall be vacated; and (c) the Adversary Proceeding shall be dismissed without

 prejudice except insofar as the Trustee releases and waives with prejudice any claim of the Debtor

 against Suffern with respect to Suffern’s title to the Properties. Notwithstanding the foregoing, and

 to avoid any doubt, nothing in this Stipulation, express or implied, is intended, or shall be construed

 to preclude the Trustee from pursing any other individual or entity for any claims that the Debtor

 and its estate may have.

        5.        Nothing in this Stipulation, express or implied, is intended, or shall be construed to

 release any claims that equity holders may have against Suffern or any other individual or entity.

        6.        Nothing in this Stipulation, express or implied, is intended, or shall be construed to

confer upon, or to give to, any person or entity other than the Parties any right, remedy or claim

under or by reason of this Stipulation or any condition or stipulation thereof, and the stipulations and

agreements contained in this Stipulation are and shall be expressly for the sole and exclusive benefit

of the Parties.

        7.        This Stipulation may be signed in multiple counterparts, and when each Party has




                                                    5
 17-22218-rdd       Doc 138-1     Filed 08/20/19 Entered 08/20/19 13:02:56             Exhibit A
                                            Pg 6 of 7


signed a counterpart hereof, each such counterpart shall be a binding and enforceable agreement as

an original. In addition, this Stipulation may be executed by e-mail or facsimile, and such e-mail or

facsimile signatures will be deemed to be as valid as an original signature whether or not confirmed

by delivering the original signatures in person, by courier or by mail.

          8.    This Stipulation sets forth all of the terms, conditions and agreements between the

Parties hereto with respect to the subject matter hereof, and there are no agreements, promises,

representations or warranties made or given in connection with any of the foregoing or concerning

the subject matter hereof that are not contained herein.

          9.    In the event the Bankruptcy Court declines to approve the 9019 and 363 Motion in its

entirety: (a) the Stipulation shall become null, void and of no further force or effect; (b) nothing

contained herein shall be deemed an admission by the Parties; and (c) the Trustee will, within 5

business days, return the Claim Fund to Suffern by check drawn on the Trustee’s account for this

estate.

          10.   This Stipulation shall be binding upon the Parties and their respective heirs,

executors, successors, administrators and assigns.

          11.   This Stipulation may not be amended or modified other than in writing executed by

the Parties.




                                                 6
 17-22218-rdd       Doc 138-1     Filed 08/20/19 Entered 08/20/19 13:02:56           Exhibit A
                                            Pg 7 of 7


        12.     The Bankruptcy Court shall retain exclusive jurisdiction over the subject matter of

this Stipulation.

Dated: August 19, 2019
       Wantagh, New York              LaMONICA HERBST & MANISCALCO, LLP
                                      Counsel to Marianne T. O’Toole, as Trustee

                               By:    s/ Salvatore LaMonica
                                      Salvatore LaMonica, Esq.
                                      Holly R. Holecek, Esq.
                                      3305 Jerusalem Avenue
                                      Wantagh, New York 11793
                                      Telephone: (516) 826-6500

Dated: August 19, 2019
       New York, New York             HAHN & HESSEN LLP
                                      Counsel to Suffern Partners LLC

                               By:    s/ Gilbert Backenroth
                                      Gilbert Backenroth, Esq.
                                      Stephen J. Grable, Esq.
                                      488 Madison Avenue
                                      New York, New York 10022
                                      Telephone: (212) 478-7200




                                                 7
